DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2019 and February 07, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “wherein the controller is configured to determine that the detection value of the one of the first motor rotation angle sensor and the second motor rotation angle sensor is inappropriate because of a fitting failure of the stator or the rotor of the one of the first motor rotation angle sensor and the second motor rotation angle sensor.”  Specifically, it is unclear how exactly the controller makes this determination other than using the determination defined in claim 3, i.e. “in a case where the detection value of the one of the first motor rotation angle sensor and the second motor rotation angle sensor is inconsistent with the detection value of the steering amount sensor and the detection value of the other of the first motor rotation angle sensor and the second motor rotation angle sensor is consistent with the detection value of the steering amount sensor.” As would be understood by one of ordinary skill in the art, a fitting failure, i.e. at least a looseness or misalignment of some component of the sensors, would be the cause of such a discrepancy in detected sensor values. Therefore, the claim is rendered indefinite.  
Regarding claim 5, the claim recites the limitation “it is determined that one of: the detection value of the first motor rotation angle sensor and the detection value of the second motor rotation angle sensor;” The examiner questions whether the controller is determining the detected values of these sensors, which is already claimed in at least claim 1, or if this limitation is incomplete. Therefore, the claim is rendered indefinite.  As currently presented, any art that reads on at least the comparison limitation of claim 1 would read on the entirety of claim 5. 
Regarding claim 6, the claim is indefinite based at least on the dependency on one of the above claims. 
Regarding claims 7 and 8, the term "looseness" in claims 7 and 8 is a relative term which renders the claim indefinite.  The term "looseness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore, claim 7 is indefinite at least due to similar reasons as claim 4 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al. (US PUB 2017/0151978, hereinafter Oya).
Regarding claim 1, Oya teaches:
A vehicle steering system (see at least abstract), comprising:
a steering actuator (Fig. 3, element 40; [0031], disclosing a steering motor control unit 40, i.e. a steering actuator) including i) a two-system electric motor having a motor rotation shaft (Fig. 3, disclosing a two system electric motor), ii) a steering rod connected to a wheel and configured to steer the wheel by a steering amount corresponding to a motion amount thereof ([0024], disclosing rotary shaft 6, i.e. a steering rod), and iii) a motion converting mechanism configured to convert a rotating motion of the motor rotation shaft into a motion of the steering rod in the motion amount corresponding to an amount of the rotating motion ([0022], disclosing a steering operation mechanisms 5L and 5R, i.e. a motion converting mechanism);
a first motor rotation angle sensor and a second motor rotation angle sensor provided so as to respectively correspond to the two systems of the electric motor and each configured to detect a motor rotation angle that is a rotation angle of the motor rotation shaft (Fig. 1, elements 10R and 10L; [0027], disclosing sensors that detect steered angles, i.e. a steered amount corresponding to the rotation angle of the motor rotation shaft);
a steering amount sensor configured to detect, as the steering amount of the wheel, the motion amount of the steering rod or a motion amount of a movable member in a case where the steering actuator includes a movable-member moving mechanism configured to move the movable member in the motion amount corresponding to the motion amount of the steering rod ([0025], disclosing a steering angle sensor 8 that detects the rotation angle of a rotary shaft, i.e. a movable member); and 
a controller configured to execute a steering amount control of controlling the steering amount of the wheel by controlling an operation of the electric motor ([0028], disclosing the ECU 30, i.e. a controller, that controls the steering of the left and right motor 4L and 4R),
wherein the controller is configured to perform detection-value inappropriateness determination in which it is determined that any one or two of a detection value of the first motor rotation angle sensor, a detection value of the second motor rotation angle sensor, and a detection value of the steering amount sensor are inappropriate based on comparison among the detection values (Fig. 3, elements 43L, 43R, and 50, disclosing deviation computing units and an abnormality determination unit, i.e. a part of the controller configured to detect a deviation in sensed angle values; see at least [0038; 0048-0052]).
Regarding claim 2, Oya teaches:
The vehicle steering system according to claim 1, wherein the controller is configured to perform the detection-value inappropriateness determination on condition that none of the first motor rotation angle sensor, the second motor rotation angle sensor, and the steering amount sensor themselves are suffering from a failure (Fig. 4, "NO at S3"; [0058], disclosing determining that no abnormality has occurred, i.e.  No sensor is suffering failure; See also [0048], disclosing a repeated process, i.e. the determination is repeated under the condition of no failure).
Regarding claim 3, Oya teaches:
The vehicle steering system according to claim 1, wherein the controller is configured to determine, in the detection-value inappropriateness determination, that the detection value of one of the first motor rotation angle sensor and the second motor rotation angle sensor is inappropriate (Fig. 4, step S4, i.e. a determination that a failure has occurred) in a case where the detection value of the one of the first motor rotation angle sensor and the second motor rotation angle sensor is inconsistent with the detection value of the steering amount sensor and the detection value of the other of the first motor rotation angle sensor and the second motor rotation angle sensor is consistent with the detection value of the steering amount sensor ([0037-0038], disclosing a deviation of sensed angles (δL* or δR*), i.e. from the Left or Right sensors, from a target steering angle, i.e. an angle derived on the basis the steering amount detection value (θh).  The absolute value of the difference between these deviations is compared in S2 of Fig. 4, i.e. a check of inconsistency between detected rotation values of the left and right sensors is made (see also [0052-0053]) e.g. when the sensor values from sensors 10L and 10R are consistent, the absolute value of the difference of deviations would be 0, resulting in a "NO" determination at S2.  When the values of one rotation angle sensor (10L in this example) is .
Regarding claim 5, Oya teaches:
The vehicle steering system according to claim 1, wherein the controller is configured to perform, in the detection-value inappropriateness determination, sensor-function-based inappropriateness determination in which it is determined that one of: the detection value of the first motor rotation angle sensor and the detection value of the second motor rotation angle sensor ([0049]; Fig. 4, step S1, disclosing acquiring at least the detection angle of both motor rotation angle sensors); and the detection value of the steering amount sensor is inappropriate in a case where the detection value of the first motor rotation angle sensor is consistent with the detection value of the second motor rotation angle sensor (Fig. 4, "No" at step S2, i.e. a determination that the left and right sensors are consistent) and the detection values of the first motor rotation angle sensor and the second motor rotation angle sensor are inconsistent with the detection value of the steering amount sensor (Fig. 4, step S3; [0060], disclosing determining if the deviation of ΔδL (or R) is above gamma, i.e. a determination that a motor rotation sensor value is inconsistent with a steering amount sensor value by some amount).
Regarding claim 9, Oya teaches:
The vehicle steering system according to claim 1, wherein the controller is capable of executing the steering amount control based on the detection value of the first motor rotation angle sensor ([0008], disclosing a left motor controller, i.e. a controller at least capable of executing a control signal based on a detected value of the left steered angle, i.e. the first motor rotation angle sensor), capable of executing the steering amount control based on the detection value of the second motor rotation angle sensor, ([0008], disclosing a right motor controller, i.e. and capable of executing the steering amount control based on the detection value of the steering amount sensor (see at least [0008], disclosing a target steered angle setter, i.e. a control signal at least based on the detected value of the steering angle sensor, see also [0037]), 
and wherein the controller is configured to control the steering amount of the wheel not based on any of the detection value of the first motor rotation angle sensor, the detection value of the second motor rotation angle sensor, and the detection value of the steering amount sensor that are determined to be inappropriate in the detection-value inappropriateness determination ([0059], disclosing failure processing, i.e. a control signal to stop the steering motor when a failure has occurred, i.e. at least a value from the sensors has been determined to be inappropriate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Yukitake (US PUB 2015/0239492).
Regarding claim 4, Oya teaches:
The vehicle steering system according to claim 3,…
… and wherein the controller is configured to determine that the detection value of the one of the first motor rotation angle sensor and the second motor rotation angle sensor is inappropriate (Fig. 3, elements 43L, 43R, and 50, disclosing deviation computing units and an abnormality determination unit, i.e. a part of the controller configured to detect a deviation in sensed angle values; see at least [0038; 0048-0052])…
Oya does not explicitly teach:
wherein each of the first motor rotation angle sensor and the second motor rotation angle sensor includes a stator attached to a housing of the electric motor and a rotor attached to the motor rotation shaft,… because of a fitting failure of the stator or the rotor of the one of the first motor rotation angle sensor and the second motor rotation angle sensor.
However, in the same field of endeavor, vehicle control, Yukitake teaches:
wherein each of the first motor rotation angle sensor and the second motor rotation angle sensor includes a stator attached to a housing of the electric motor ([0033], disclosing a stator 3b attached to the electric motor) and a rotor attached to the motor rotation shaft ([0038], disclosing a rotor of an electric motor),… because of a fitting failure of the stator or the rotor of the one of the first motor rotation angle sensor and the second motor rotation angle sensor ([0071], disclosing a determination of a mechanical fault in the rotary motion of a steering motor, i.e. a fitting failure of a stator).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Oya to incorporate the teachings of Yukitake.  One would have been motivated to make this modification in order to detect a failure of a sensor or a mechanical element, as taught by Yukitake in [0002] of Yukitake.
Furthermore, as would be understood by one of ordinary skill in the art, prior to the effective filing date of the claimed invention, a misalignment, looseness or "fitting failure" would be the cause of a discrepancy in the detected values from either rotation angle sensor.
Regarding claim 6, the combination of Oya and Yukitake teaches:
The vehicle steering system according to claim 5, wherein the controller is configured to perform the sensor-function-based inappropriateness determination based on the presence or absence of a delay of a decrease in the detection value of the steering amount sensor generated when the electric motor starts to be controlled for decreasing the steering amount that has increased (Yukitake: see at least [0064], disclosing determining whether there is an amount of change in the motor electrical angle before and after the output of a failure continuation signal, i.e. the presence or absence of a delay after a control signal), the controller determining that the detection value of the steering amount sensor is inappropriate in a case where the delay is being generated (Yukitake: [0064-0065], disclosing determining that the motor angle sensor is the faulty part, i.e. inappropriate, when an amount of change in a motor electrical angle does not correspond to a target rotation angle, i.e. a delay has been generated) and determining that the detection values of the first motor rotation angle sensor and the second motor rotation angle sensor are inappropriate in a case where the delay is not being generated (Oya: Fig. 4, Step S3;[0060-0061], disclosing determining that an abnormality has occurred when a time rate of change in deviation of sensed values is less than a threshold, i.e. a delay has not been generated).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller of Oya to determine that the steering angle sensor was at fault when a delay was being generated, as taught by Yukitake.  One would have been motivated to make this modification in order to detect a failure of a sensor or a mechanical element, as taught by Yukitake in [0002] of Yukitake.
Regarding claim 7, the combination of Oya and Yukitake teaches:
The vehicle steering system according to claim 6, wherein the steering amount sensor includes a stator attached to a housing of the steering actuator and a mover attached to the steering rod or the movable member, (Oya: [0025], disclosing a steering angle sensor 8, i.e. a stator, and a rotary shaft 6, i.e. a mover) and wherein the controller is configured to determine, in the case where the delay is being generated, that the detection value of the steering amount sensor is inappropriate because of a fitting failure of the stator or the mover of the steering amount sensor or looseness in the movable-member moving mechanism (Yukitake: [0071], disclosing a determination of a mechanical fault in the rotary motion of a steering motor, i.e. a fitting failure of a stator).

Furthermore, as would be understood by one of ordinary skill in the art, a "fitting failure" or mechanical fault, i.e. of a stator, would be the cause of an inaccurate reading output by any sensor, such as the steering amount sensor of Oya.  Therefore, it would have been obvious to include the determination of a fitting failure not only for the motor rotation angle sensors, but for the angle amount sensors as well.  One would have been motivated to make this modification in order to determine if the vehicle should be stopped, or to notify the driver of the fault, as taught by Yukitake in at least [0084].
Regarding claim 8, the combination of Oya and Yukitake teaches:
The vehicle steering system according to claim 6, wherein the controller is configured to determine, in the case where the delay is not being generated (Oya: Fig. 4, Step S3;[0060-0061], disclosing determining that an abnormality has occurred when a time rate of change in deviation of sensed values is less than a threshold, i.e. a delay has not been generated), that the detection values of the first motor rotation angle sensor and the second motor rotation angle sensor are inappropriate because of looseness in the motion converting mechanism (Yukitake: [0071], disclosing a determination of a mechanical fault in the rotary motion of a steering motor, i.e. a looseness).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Oya to incorporate the teachings of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Nishikawa et al. (US PUB 2014/0172236, hereinafter Nishikawa).
Regarding claim 10, Oya teaches:
The vehicle steering system according to claim 1,…
Oya does not explicitly teach:
wherein the electric motor is disposed such that the motor rotation shaft is parallel to the steering rod, and
wherein the motion converting mechanism includes a screw provided on the steering rod, a nut which is provided with a screw threadedly engaging with the screw of the steering rod and which is fitted over the steering rod, and a transmission belt configured to rotate the nut by the rotating motion of the motor rotation shaft.
However, in the same field of endeavor, vehicle control, Nishikawa teaches:
wherein the electric motor is disposed such that the motor rotation shaft is parallel to the steering rod (See at least Fig. 3a; [0101], disclosing a turning shaft 10, i.e. the steering rod, parallel to a motor rotation shaft 21, and
wherein the motion converting mechanism includes a screw provided on the steering rod (Fig. 3a; [0104], disclosing screw shaft portion 10a of the turning shaft, i.e. steering rod), a nut which is provided with a screw threadedly engaging with the screw of the steering rod and which is fitted over the steering rod (Fig. 3a; [0101; 0104-0105], disclosing a ball nut threadingly engaged with the ball screw shaft in a housing 19, i.e. a housing fitted over the steering rod), and a transmission belt configured to rotate the nut by the rotating motion of the motor rotation shaft (Fig. 3a; [0104], disclosing a transmission mechanism, i.e. a transmission belt).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the steering system of Oya to incorporate the teachings of Nishikawa.  One would have been motivated to make this modification in order to provide a control device for a steer-by-wire steering device having a redundancy function in the event of failure, as taught by Nishikawa in [0010].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Sasaki et al. (USP 9,988,080, hereinafter Sasaki).
Regarding claim 11, Oya teaches:
The vehicle steering system according to claim 1,…
Oya does not explicitly teach:
wherein the movable member is a rotation shaft, and wherein the movable-member moving mechanism includes a pinion provided on the rotation shaft and a rack provided on the steering rod so as to be in mesh with the pinion..
However, in the same field of endeavor, vehicle steering, Sasaki teaches:
wherein the movable member is a rotation shaft, and wherein the movable-member moving mechanism includes a pinion provided on the rotation shaft and a rack provided on the steering rod so as to be in mesh with the pinion. (See at least Fig. 1; Col 2, disclosing a steering shaft, i.e. a rotation shaft, and the use of a rack and pinion assembly).
Since both Oya and Sasaki are directed to vehicle steering, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yu et al. (US PUB 2019/0359252), disclosing monitoring and evaluating an electric steering system.
Yoshimura et al. (US PUB 2006/0015231), disclosing a vehicle control system for electronically controlling electric steering and braking.
Kondo et al. (US PUB 2021/0053612), disclosing a device for detecting an anomaly in an electric steering system. (The examiner notes this does not qualify as prior art)
Nakamura et al. (US PUB 2020/0207408), disclosing abnormality detection for an electric steering system. (The examiner notes this does not qualify as prior art)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664